264 S.E.2d 802 (1980)
Paul R. JENNEWEIN and wife, Virginia N. Jennewein, Petitioners,
v.
The CITY COUNCIL OF the CITY OF WILMINGTON, North Carolina, Ben B. Halterman, Mayor, J. D. Causey, Joseph Dunn, Margaret F. Fonvielle, Ralph W. Roper, William Schwartz, and J. Rupert Bryan, Councilpersons, Respondents.
No. 795SC926.
Court of Appeals of North Carolina.
April 15, 1980.
*803 Brown & Culbreth by Stephen E. Culbreth, Wilmington, for petitioners.
John C. Wessell, III, Asst. City Atty., Wilmington, for respondents.
PARKER, Judge.
The order from which both petitioner and respondents have attempted to appeal is interlocutory. An appeal does not lie from an interlocutory order unless it affects some substantial right of the appellant and will work an injury to him if not corrected before an appeal from the final judgment. Industries, Inc. v. Insurance Co., 296 N.C. 486, 251 S.E.2d 443 (1979); Veazey v. Durham, 231 N.C. 357, 57 S.E.2d 377 (1950); Leak v. Covington, 95 N.C. 193 (1886); Auction Co. v. Myers, 40 N.C.App. 570, 253 S.E.2d 362 (1979). The order in the present case remanded the case to the city council for hearing de novo. It did not affect a substantial right of either party which cannot be corrected upon appeal from final judgment without either party suffering injury in the meantime.
The attempted appeals are premature and are Dismissed.
MORRIS, C. J., and WELLS, J., concur.